PER CURIAM.
This is a companion case to Kraft v. State, 583 So.2d 365 (Fla. 4th DCA 1991); our opinion there is dispositive of the identical issue presented here. Accordingly, we reverse the conviction and sentence for trafficking in cannabis in an amount in excess of 10,000 pounds (Count V), and remand with instruction to enter a judgment of conviction on the lesser offense of trafficking in cannabis in excess of 2,000 pounds but less than 10,000 pounds.
GLICKSTEIN, C.J., and LETTS and DELL, JJ., concur.
ON MOTION FOR CLARIFICATION
We grant appellant’s motion and, on remand, direct the trial court to resentence appellant in accordance with the lesser conviction for trafficking in cannabis in excess of 2,000 pounds but less than 10,000 pounds.
GLICKSTEIN, C.J., and LETTS and DELL, JJ., concur.